5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Eddie Risdal, Appellant,v.Mary Piper, Appellee.
No. 93-2257.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 29, 1993.Filed:  September 30, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Eddie Risdal, an inmate in the Iowa State Penitentiary (ISP), appeals from the District Court's1 judgment in favor of Mary Piper, the ISP mailroom supervisor.  We conclude that the judgment of the District Court is based on findings of fact that are not clearly erroneous, that no error of law appears, and that an opinion would lack precedential value.  Accordingly, we affirm without opinion on the basis of the Magistrate Judge's exhaustive report and recommendation.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa, adopting the report and recommendation of the Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa